                   1   LATHAM & WATKINS LLP
                         Matthew Rawlinson (SBN 231890)
                   2     Daniel R. Gherardi (SBN 317771)
                       140 Scott Drive
                   3   Menlo Park, California 94025
                       Telephone: +1.650.328.4600
                   4   Facsimile: +1.650.463.2600
                       matt.rawlinson@lw.com
                   5   daniel.gherardi@lw.com

                   6      Michele D. Johnson (SBN 198298)
                       650 Town Center Drive, 20th Floor
                   7   Costa Mesa, California 92626
                       Telephone: +1.714.540.1235
                   8   Facsimile: +1.714.755.8290
                       michele.johnson@lw.com
                   9
                           Colleen C. Smith (SBN 231216)
               10      12670 High Bluff Drive
                       San Diego, California 92130
               11      Telephone: +1.858.523.5400
                       Facsimile: +1.858.523.5450
               12      colleen.smith@lw.com
               13         Gavin M. Masuda (SBN 260480)
                       505 Montgomery Street, Suite 2000
               14      San Francisco, California 94111
                       Telephone: +1.415.391.0600
               15      Facsimile: +1.415.395.8095
                       gavin.masuda@lw.com
               16
                       Attorneys for Defendants
               17
                       [Additional Counsel listed on Signature Page]
               18
                                                  UNITED STATES DISTRICT COURT
               19
                                              NORTHERN DISTRICT OF CALIFORNIA
               20
                                                      SAN FRANCISCO DIVISION
               21

               22      YAN SHEN,                                           CASE NO. 3:20-cv-04623-JSC

               23                       Plaintiff,
                                                                           STIPULATION AND [PROPOSED]
               24            v.                                            ORDER REGARDING STAY OF
                                                                           ACTION
               25      BADRINARAYANAN
                       KOTHANDARAMAN., et al.,                             Date Action Filed: July 10, 2020
               26
                                        Defendants.                        JURY TRIAL DEMANDED
               27

               28
                                                                                       STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW                                                                              REGARDING STAY OF ACTION
 SILICON VALLEY                                                        1                         CASE NO. 3:20-CV-04623-JSC
                   1          IT IS HEREBY STIPULATED by and between Plaintiff Yan Shen and Defendants

                   2   Badrinarayanan Kothandaraman, Eric Branderiz, Mandy Yang, Steven J. Gomo, Benjamin

                   3   Kortlang, Richard Mora, and Thurman J. Rodgers (collectively, “Defendants”), and Nominal

                   4   Defendant Enphase Energy, Inc. (“Enphase Energy”) (collectively, the “Parties”), the parties to

                   5   the above-captioned case (the “Action”), by and through their respective counsel of record and

                   6   subject to the approval of the Court, in order to facilitate the efficient prosecution of this action,

                   7   as follows:

                   8          1.      The Defendants hereby accept service of the complaint filed in the Action.

                   9          2.      This Action (including all discovery) shall be stayed until resolution of any and

               10      all motions to dismiss in the related securities class action filed on June 17, 2020 in the United

               11      States District Court for the Northern District of California, captioned Hurst v. Enphase Energy,

               12      Inc., Case No. 5:20-cv-04036-BLF (N.D. Cal.) (the “Class Action”), or any related securities

               13      class actions that may be filed.

               14             3.      If the stipulated stay of proceedings is lifted, the Parties shall meet and confer and

               15      submit a proposed scheduling order governing any further proceedings in the Action, including

               16      the date by which Defendants and/or Enphase Energy must answer or otherwise plead, and the

               17      date and time for a case management conference.

               18             4.      All hearings or conferences currently scheduled shall be postponed until the date

               19      and time that will be specified in the proposed scheduling order to be submitted by the Parties.

               20             5.      Defendants shall promptly notify Plaintiff of any related derivative lawsuits of

               21      which they become aware.

               22             6.      If the plaintiff in any related derivative lawsuit (“Related Derivative Action”) not

               23      consolidated with the Action is not stayed for the same or longer duration as the stay of the

               24      Action, Plaintiff may lift the agreed stay upon thirty-days’ written notice via email to the

               25      undersigned counsel of Defendants and Enphase Energy. In the event that Plaintiff lifts the stay

               26      pursuant to this paragraph, Defendants and Enphase Energy reserve the right to pursue a motion

               27      for a further stay of proceedings, which Plaintiff may oppose.

               28
                                                                                                STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW                                                                                       REGARDING STAY OF ACTION
 SILICON VALLEY                                                            2                              CASE NO. 3:20-CV-04623-JSC
                   1          7.      During the pendency of this stay, Defendants and Enphase Energy will provide

                   2   Plaintiff with notice of and invite Plaintiff to participate in any mediation or formal settlement

                   3   talks between the parties in the Class Action, or any Related Derivative actions or threatened

                   4   Related Derivative actions (including litigation demands or books and records demands).

                   5          8.      Subject to the terms and conditions of an appropriate protective order to be

                   6   negotiated for this Action, Defendants and Enphase Energy shall produce to Plaintiff any

                   7   documents produced, written discovery, and deposition transcripts in the Class Action, and in

                   8   any Related Derivative Actions or threatened Related Derivative actions, if (i) Plaintiff prevails

                   9   in establishing that demand would have been futile, or (ii) for settlement purposes only if the

               10      parties participate in mediation or formal settlement talks, or (iii) to any shareholder making a

               11      books and records inspection demand pursuant to Delaware General Corporations Code § 220.

               12             9.      After the stay is lifted, Defendants shall not move to stay the Action in deference

               13      to any other derivative action.

               14             10.     Notwithstanding this stay of the Action, Plaintiff may file amended complaints.

               15             11.     The Parties agree and acknowledge that they expressly reserve all jurisdictional

               16      challenges defenses and claims not yet asserted, including, but not limited to, forum non

               17      conveniens, improper venue, and any other procedural or substantive challenge to the Action.

               18             IT IS SO STIPULATED.

               19

               20       DATED: September 22, 2020                        THE BROWN LAW FIRM, P.C.
               21

               22                                                        /s/ Robert C. Moest
                                                                         Robert C. Moest, Of Counsel (SBN 62166)
               23                                                        2530 Wilshire Boulevard, Second Floor
                                                                         Santa Monica, CA 90403
               24                                                        Telephone: (310) 915-6628
               25                                                        Facsimile: (310) 915-9897
                                                                         Email: RMoest@aol.com
               26
                                                                         Attorneys for Plaintiff Yan Shen
               27

               28
                                                                                              STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW                                                                                     REGARDING STAY OF ACTION
 SILICON VALLEY                                                           3                             CASE NO. 3:20-CV-04623-JSC
                   1   DATED: September 22, 2020   LATHAM & WATKINS LLP
                   2

                   3                               /s/ Colleen C. Smith
                                                   Colleen C. Smith (SBN 231216)
                   4                               12670 High Bluff Drive
                                                   San Diego, CA 92130-3086
                   5                               Telephone: (858) 523-5400
                                                   Facsimile: (858) 523-5450
                   6                               Email: colleen.smith@lw.com
                   7
                                                   Matthew Rawlinson (SBN 231890)
                   8                               140 Scott Drive
                                                   Menlo Park, California 94025
                   9                               Telephone: (650) 328-4600
                                                   Facsimile: (650) 463-2600
               10
                                                   Email: matt.rawlinson@lw.com
               11
                                                   Michele D. Johnson (SBN 198298)
               12                                  650 Town Center Drive, 20th Floor
                                                   Costa Mesa, CA 92626-1925
               13                                  Telephone: (714) 540-1235
                                                   Facsimile: (714) 755-8290
               14
                                                   Email: michele.johnson@lw.com
               15
                                                   Gavin M. Masuda (SBN 260480)
               16                                  505 Montgomery Street, Suite 2000
                                                   San Francisco, California 94111
               17                                  Telephone: (415) 391-0600
                                                   Facsimile: (415 395-8095
               18                                  Email: gavin.masuda@lw.com

               19                                  Attorneys for Defendants Badrinarayanan
                                                   Kothandaraman, Eric Branderiz, Mandy Yang,
               20                                  Steven J. Gomo, Benjamin Kortlang, Richard
               21                                  Mora, and Thurman J. Rodgers, and Nominal
                                                   Defendant Enphase Energy, Inc.
               22

               23

               24

               25

               26

               27

               28
                                                                     STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW                                                            REGARDING STAY OF ACTION
 SILICON VALLEY                                    4                           CASE NO. 3:20-CV-04623-JSC
                   1                              [PROPOSED] ORDER

                   2         PURSUANT TO THE PARTIES’ STIPULATION, IT IS SO ORDERED.
                                                                          ISTRIC
                   3
                                                                     TES D      TC
                             September 24, 2020                    TA
                   4   Dated: _____________




                                                                                                            O
                                                               S




                                                                                                             U
                                                            ED




                                                                                                              RT
                   5                                             Magistrate Judge Jacqueline S. Corley
                                                                                       TED




                                                        UNIT
                   6                                                      GRAN




                                                                                                                    R NIA
                   7




                                                        NO
                                                                                                           orley
                                                                                     ueline   S c ot t C




                                                                                                                   FO
                   8
                                                                   Ju   d ge J a c q




                                                         RT




                                                                                                               LI
                   9
                                                                 ER




                                                             H




                                                                                                             A
                                                                      N                                       C
               10                                                         D IS T IC T                OF
                                                                                R
               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28
                                                                                         STIPULATION AND [PROPOSED] ORDER
ATTORNEYS AT LAW                                                                                REGARDING STAY OF ACTION
 SILICON VALLEY                                            5                                       CASE NO. 3:20-CV-04623-JSC
